Citation Nr: 0918538	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for a skin disorder, 
claimed as dermatitis and/or psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2009.  

The issue of entitlement to service connection for peripheral 
neuropathy being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT


The Veteran has psoriasis that is as likely as not 
attributable to military service.  
 

CONCLUSION OF LAW

The Veteran has psoriasis that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

II.  Factual Background
 
The Veteran claims that he has a skin disability as a result 
of his military service, including exposure to Agent Orange 
while serving in Vietnam.  

The Veteran's service treatment records (STRs) do not reveal 
any complaints, finding or treatment related to any skin 
disability.  Clinical evaluation of the Veteran's skin was 
reported to be normal at the time of his entrance examination 
in June 1966 and at his separation examination in October 
1968.  

The Veteran's service personnel indicate that he served in 
Vietnam from March 1967 to March 1968.

Associated with the claims file are VA outpatient treatment 
reports dated from March 2002 to April 2006.  The records 
also include an Agent Orange registry examination dated in 
April 1995 at which time the Veteran was diagnosed with 
psoriasis.  In March 2002 the Veteran reported dry patchy 
areas in his scalp.  In September 2003 the Veteran reported 
that he had jungle rot since Vietnam which was apparent in 
the toe nails, scalp and perianal area.  In October 2003 his 
skin was noted to be clearing on steroids.  In March 2004 the 
Veteran's psoriasis was noted to be controlled.  In March 
2006 the Veteran was reported to have dermatitis flaring on 
his head and buttocks.  

The Veteran was afforded a VA examination in July 2007.  The 
Veteran indicated that he suffered from intermittent red 
spots that break out on his scalp, soles of his feet, and 
intergluteal folds since he had jungle rot in 1968.  The 
examiner diagnosed the Veteran with psoriasis.  The examiner 
opined that the Veteran's psoriasis was less likely than not 
caused by or as a result of "jungle rot" while he was in 
Vietnam.  The examiner indicated that there is not a well-
defined relationship between "jungle rot" and psoriasis; 
however, he also acknowledged that any skin condition in 
service could have aggravated psoriasis in a predisposed 
individual.  

Associated with the claims file is a letter dated in March 
2008 from G. Fink, M.D., of Faith Diagnostic Clinic.  Dr. 
Fink indicated that after a review of the Veteran's STRs, VA 
outpatient treatment reports, and available lay statements 
describing the Veteran's symptoms both during and after 
military service, he believed that the Veteran's 
psoriasis/dermatitis (claimed as jungle rot) began during 
active military service.    

The Veteran submitted a letter dated in April 2008 from S. 
Fort, M.D, of Salisbury Dermatology Clinic.  Dr. Fort 
indicated that the medications Triamcinolone, Betamethasone 
and other corticosteroids are used for a variety of 
dermatitis and inflammatory dermatosis conditions such as 
seborrheic dermatitis, psoriasis, contact dermatitis, and any 
number of common or uncommon inflammatory conditions of the 
skin.  

The Veteran testified at a Travel Board hearing in March 
2009.  The Veteran testified that his skin condition appeared 
on his legs, buttocks, and head within two months of arriving 
in Vietnam.  He said he was in rice paddies and swamps in 
Vietnam.  He testified that his doctor informed him that he 
had psoriasis which was caused by his exposure to different 
things in Vietnam.  

Also associated with the claims file is a letter dated in 
March 2009 from M. Coale, M.D., of Dermatology Group of the 
Carolinas.  Dr. Coale indicated that she treated the Veteran 
for longstanding dermatitis on the scalp, buttocks, and feet 
which began during the Veteran's military service in Vietnam.  
She said the Veteran thought he had "jungle rot" while he 
was in service.  She reported that the Veteran's feet had 
improved but said he had erythema and scaling associated with 
the scalp and buttocks areas which was recurrent and required 
numerous medications.  She concluded that based on her 
clinical findings the Veteran could have a form of psoriasis 
which could have been triggered by his tour in Vietnam 
because of the difficult and stressful conditions.  

The Veteran submitted several statements in which he 
indicated that he suffered from skin rashes since he returned 
from Vietnam.  

The Veteran also submitted statements from his wife, several 
friends, and a buddy from service.  The statement from his 
buddy indicates that the Veteran had jungle rot (skin sores) 
on his feet, body and head when he left Vietnam.  The other 
statements indicate that the Veteran had red patches of skin 
on his head, buttocks, legs and feet when he returned from 
Vietnam.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include psoriasis.  
In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for psoriasis.  

In this case, the Veteran's service personnel records confirm 
that the Veteran served in the Republic of Vietnam from March 
1967 to March 1968.  Consequently, he is presumed to have 
been exposed to herbicides during military service.  However, 
psoriasis is not a disability for which service connection on 
a presumptive basis can be granted.  Therefore, the Board 
will consider the claim under a theory of direct causation.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since active service.  In this regard, 
the Board notes that he is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his symptoms of skin problems, which would be observable to 
the naked eye.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Veteran's family members and buddy from service 
also indicated that the Veteran had symptoms of a skin 
disability since military service.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The medical evidence of record establishes that the Veteran 
has a diagnosis of psoriasis.  Both of the Veteran's private 
physicians, Dr. Fink and Dr. Coale, opined that the Veteran's 
psoriasis was or could be related to his military service.  
While the VA examiner indicated that the Veteran's psoriasis 
was less likely than not caused by or as a result of the 
Veteran's jungle rot in service, he also indicated that any 
skin condition in service could have aggravated psoriasis in 
a predisposed individual.  Given the Veteran's lay statements 
of skin problems since service and the medical opinions of 
record which link the psoriasis to service, the Board 
concludes that the competent medical evidence is at least in 
equipoise as to whether or not the current claimed disability 
is related to the jungle rot that the Veteran has described 
experiencing in service.  Therefore, having resolved doubt in 
favor of the Veteran, the Board further concludes that 
service connection for psoriasis is warranted.  


ORDER

Entitlement to service connection for psoriasis is granted.


REMAND

The Veteran is also seeking service entitlement to service 
connection for peripheral neuropathy.  A review of the claims 
file reveals that a remand is necessary in order to properly 
adjudicate the Veteran's claim.  

The Veteran submitted lay statements from his ex-employer, 
friends, and his wife which indicate that the Veteran has had 
issues with pain and numbness in his feet since he returned 
from Vietnam.  

Associated with the claims file are VA outpatient treatment 
records dated from March 2002 to April 2006.  In October 2004 
the Veteran reported abnormal sensations in his legs since 
returning from Vietnam.  He was diagnosed with peripheral 
neuropathy of unclear etiology, possibly secondary to Agent 
Orange exposure.  The records also note a diagnosis of 
neuropathy of the feet and legs in March 2006.  

In a March 2008 letter Dr. Fink reported that after a review 
of the Veteran's STRs, VA treatment records, and available 
lay statements describing the Veteran's symptoms, it was his 
opinion that the Veteran's foot-related symptoms of tingling, 
pain, and numbness were caused by his psoriasis/dermatitis.  

The Veteran testified at a Travel Board hearing in March 2009 
at which time he indicated that his VA doctor told him that 
his tingling and numbness of the feet could have been caused 
by nerve damage the Veteran sustained while serving in 
Vietnam.  He said the doctor told him that standing in swamps 
for weeks on end could have damaged his feet.  

In order to properly adjudicate the Veteran's claim, a VA 
examination should be accomplished.  The Veteran should be 
afforded a VA examination to assess the etiology of such 
disability because he has a current diagnosis of peripheral 
neuropathy which may be associated with his active military 
service or to service-connected psoriasis (granted in the 
decision above).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the "may be associated" element 
under § 5103A(d)(2) is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and 
private treatment records identified 
by the Veteran which have not 
already been associated with the 
claims file.  Any necessary releases 
should be obtained from the Veteran.  
Specifically, seek all VA outpatient 
treatment reports dated after April 
2006.  If unsuccessful in obtaining 
any medical records, inform the 
Veteran and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  
The Veteran should be specifically 
asked to submit any pertinent 
information or evidence that he may 
have in his possession.

2.  Arrange for the Veteran to 
undergo a VA examination to assess 
whether the Veteran's claimed 
peripheral neuropathy is 
attributable to the Veteran's 
military service or to service-
connected psoriasis.  The claims 
file should be reviewed by the 
examiner as part of the examination.  
Any evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that the 
Veteran currently suffers from 
peripheral neuropathy or other 
neurological disability that is 
traceable his military service or 
that has been caused by or made 
worse by his service-connected 
psoriasis.  A complete rationale for 
any opinion expressed should be 
provided

Ensure that the examination report 
complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


